130* -13
                          ELECTRONIC RECORD



COA#      06-12-00133-CR                    OFFENSE:         19.02

          James Nathan Alexander v.
STYLE: The State of Texas                   COUNTY:          Gregg

                     Modified and as
COA DISPOSITION:     Modified Affirmed      TRIAL COURT:     188th District Court


DATE: 8/21/13                Publish: No    TC CASE #:       40028-A




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD



STYLE:
         James Nathan Alexander v. The
         State of Texas                           cca#          |S04~/3
         SPAS                    Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE: /*»W/ /£. ri&JV                             SIGNED:                     PC:

JUDGE:     P<L                                    PUBLISH:                    DNP:




                                                                               MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE:




                                                               |3M-#3